PER CURIAM.
We affirm defendant’s conviction and sentence except the assessment of $200 costs imposed pursuant to section 27.3455, Florida Statutes, which is vacated because the defendant had earlier been found to be insolvent and the record fails to show that the trial court gave the defendant an opportunity to be heard as to his ability to pay the costs imposed and, alternatively, failed to give the indigent defendant a term of community service in lieu of payment of costs. See Evins v. State, 497 So.2d 1293 (Fla. 5th DCA 1986); Gaffney v. State, 497 So.2d 1292 (Fla. 5th DCA 1986).
AFFIRMED in part; REVERSED in part; REMANDED.
ORFINGER, SHARP and COWART, JJ., concur.